Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/756,099 filed on 04/14/2020. Claims 1-11 and 17-25 are pending in this communication, claims 12-16 are withdrawn without traverse.

Priority
This application claims priority from US provisional application 62/574,016 10/18/2017. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2020 and 06/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.

Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 11, 17 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over SMITH; Roger A. et al., Pat. No.: US 6,823,070 B1 in view of CHEN; Huiming, Pub. No.: US 2018/0343119 A1.

Regarding Claim 1, SMITH discloses a method of performing a cryptographic data processing operation, the method comprising:
determining, by a cryptographic data processing device, a first masked value based on a public cryptographic key and a first random integer value; determining a second masked value based on the public cryptographic key and a second random integer value {Fig. 7 & col. 3 line 59 – col. 4 line 4, “a cryptographic system capable of enabling secure communication using an encryption key and a mask scheme, includes a random number generator having an input for receiving a mask size according to the mask scheme and capable of generating a plurality of independent masks; a dependent mask generator unit having a first input to receive at least one of the plurality of independent masks and a second input for receiving the encryption key, and capable of generating dependent masks as a function of the independent masks; and an encryption unit, coupled to receive the dependent masks and public encryption keys corresponding to escrow agents, and capable of encrypting the dependent masks using the public encryption keys”}; and
determining, based on the first masked value and the second masked value, a private cryptographic key {col. 7 lines 58-64, “A key recovery request initiates the second stage of the process, as illustrated in FIG. 3. The master receives the key recovery request at block 70 and at block 72 dispatches the encrypted dependent masks generated at block 58 of FIG. 2 to the respective agents. In response to receiving the encrypted dependent masks, each agent decrypts its dependent mask using its private key at block 74”} …
SMITH, however, does not explicitly disclose
represented by a modular multiplicative inversion of the public cryptographic key.
In an analogous reference CHEN discloses
… represented by a modular multiplicative inversion of the public cryptographic key {ABS. “present disclosure relate generally to systems and methods for obfuscating the operation” … [0022], “Modular inverse calculations are used in cryptography, including to calculate private keys, sub-keys, and public keys. The calculation exploits the relationship that:  A*A−1 =k*m+1 … [0023], “Wherein “m” is a modulus, and “k” is an integer” … [0024], “And thus, A*A −1 ≡1. One or more private keys and sub-keys may be calculated from a handful of base keys using the modular inverse relationships”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify SMITH’s technique of ‘masking a public key and a random number multiple times’ for ‘generating private keys by modular inversion from base keys’, as taught by CHEN, in order to obfuscate a cryptographic operation. The motivation is- When a number is multiplied to its multiplicative inverse, the result is 1. This is useful for getting rid of fractions from private keys to obfuscate a cryptographic operation. In cryptography the use of modular arithmetic permits some operations to be carried out more quickly and with fewer storage requirements, while other operations become more difficult. In RSA algorithm, encrypting and decrypting a message is done using a pair of numbers that are multiplicative inverses with respect to a carefully selected modulus. One of these numbers is made public and can be used in a rapid encryption procedure, while the other, used in the decryption procedure, is kept hidden. Determining the hidden number from the public number 
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 6, SMITH as modified by CHEN discloses all the features of claim 1. The combination further discloses
 wherein the first masked value is represented by a product of the public cryptographic key and the first random integer value {SMITH: col. 3 lines 59–65, “a cryptographic system capable of enabling secure communication using an encryption key and a mask scheme, includes a random number generator having an input for receiving a mask size according to the mask scheme and capable of generating a plurality of independent masks; a dependent mask generator unit having a first input to receive at least one of the plurality of independent masks”}.

Regarding Claim 10, SMITH as modified by CHEN discloses all the features of claim 1. The combination further discloses
 utilizing the public cryptographic key and the private cryptographic key for performing a cryptographic data processing operation {SMITH: col. 8 lines 48-53, “agent decrypts Ej(Mj ) 122 using the agent's private key to obtain the dependent mask Mj 124. The agent then encrypts the dependent mask Mj 124 with the master's public key, resulting in EM (Mj) 126, which is sent to the master. If participation is not justified, the agent does not send any information to the master”}.

Regarding Claim 11, SMITH as modified by CHEN discloses all the features of claim 1. The combination further discloses
 utilizing the private cryptographic key for decrypting a ciphertext that has been encrypted with the public cryptographic key {SMITH: col. 8 lines 48-53, “agent decrypts Ej(Mj ) 122 using the agent's private key to obtain the dependent mask Mj 124. The agent then encrypts the dependent mask Mj 124 with the master's public key, resulting in EM (Mj) 126, which is sent to the master. If participation is not justified, the agent does not send any information to the master”}.

Regarding claim 17, claim 17 is claim to a non-transitory storage medium using the system of claim 1. Therefore, claim 17 is rejected for the reasons set forth for claim 1.
SMITH further discloses
A computer-readable non-transitory storage medium comprising executable instructions that, when executed by a computing device, cause the computing device {col. 10 lines 41-51, “the software taught herein may be embodied on one or more of computer hard disks … static random access memory (SRAM) cells, dynamic random access memory (DRAM) cells, electrically erasable (EEPROM, EPROM, flash), … and any like computer readable media. For example, the escrow master and/or agent may implement a computer program product or software product to implement the functions described herein”} to: …

Regarding claim 25, claim 25 is a dependent claim of claim 17, claim 25 is claim to non-transitory storage medium using the method of claim 10. Therefore, claim 25 is rejected for the reasons set forth for claim 10.

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over SMITH; Roger A. et al., Pat. No.: US 6,823,070 B1 in view of CHEN; Huiming, Pub. No.: US 2018/0343119 A1 and further in view of ZHANG; Jinglong F., Pat. No.: US 6,154,541 A.

Regarding Claim 7, SMITH as modified by CHEN discloses all the features of claims 6 & 1. The combination further discloses
wherein the second masked value {SMITH: col. 3 line 65 – col. 4 line 4, “a second input for receiving the encryption key, and capable of generating dependent masks as a function of the independent masks; and an encryption unit, coupled to receive the dependent masks and public encryption keys corresponding to escrow agents, and capable of encrypting the dependent masks using the public encryption keys”} …
The combination, however, does not explicitly disclose
… is represented by a sum of a modulus value and a product of the public cryptographic key and the second random integer value. 
In an analogous reference ZHANG discloses
… is represented by a sum of a modulus value and a product of the public cryptographic key and the second random integer value {col. 42, “A set D will also be used that contains the intermediate results of the public key set as it goes through iterations. Therefore at this stage, D = {21, 82, 326}” … “As t.sub.1 =1 one iteration will be performed on the so far constructed D. The modulus is calculated as: m.sub.1,1 =((sum(B)+sum(D))*(2h -1)+Random(1, 128)=(5+429)*3+109=1411. The upper bound (128) of the range used is by assumption 14. A number that is relatively prime to the modulus is then generated”}. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify SMITH’s technique (as modified by CHEN) of ‘masking a public key and a random number multiple times for generating private keys by modular inversion from base keys’ for ‘computing sum of modulus’ by ZHANG, in order to obfuscate a cryptographic operation. The motivation is determining the hidden number from the public number is considered to be computationally infeasible and this is what makes the system work to ensure privacy.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. 

Allowable subject matter
Claims 2 and 8 will be allowable if written in independent form with base method claim 1 and Claims 18 and 23 will be allowable if written in independent form with base non-transitory storage medium claim 17. For allowability, preamble is required to be amended with A method of performing a modular inversion cryptographic operation that is protected from external monitoring attacks, the method comprising: … ]; [claim 17 (currently amended) A computer-readable non-transitory storage medium of performing a modular inversion cryptographic operation that is protected from external monitoring attacks, the storage medium comprising: executable instructions that, when executed by a computing device, cause the computing device to: …]
Because of further dependency, claims 3-5, 9, 19-22 and 24 are also objected, however, the applicant has option to write only claims 2 and 8 in independent form in base method claim 1 and write claims 18 and 23 as dependent claims of base non-transitory storage medium claim 17 with proper antecedent basis. 
Reasons of allowance: what is missing from the prior arts is: A modular inversion cryptographic operation that is protected from external monitoring attacks, where product of public cryptographic key and a first random integer value by a modulus value and computing a sum of a product using integer multiplier and random values.

Conclusion
Following prior art has been considered but not applied: US 2015/0356281 A1 (van DAVENTER; Mattijs Oskar et al.: Secure watermarking of content -  split-key cryptosystem is based on the homomorphic RSA encryption and decryption algorithms, and wherein the method further comprises: determining an integer d1 to be a random number 1<d1 <®(n), 1 and tp(n) are coprime, n is the modulus of the RSJ system, and tp(n) is Euler's totient function; and determining d2 =d1−1 *d (mod φ(n)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491